IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 96-40304
                         _____________________


     SIXTO ARREDONDO and AURORA ARREDONDO,

                                        Plaintiffs-Appellants,

                                   versus

     SOUTHWESTERN BELL TELEPHONE COMPANY,

                                        Defendant-Appellee.

     _______________________________________________________

         Appeal from the United States District Court for
                  the Southern District of Texas
                           (B-91-CV-51)
     _______________________________________________________
                         January 28, 1997

Before REAVLEY, GARWOOD and BENAVIDES, Circuit Judges.

REAVLEY, Circuit Judge:*

     Sixto Arredondo appeals the district court’s order granting

Southwestern   Bell    Telephone’s     motion   for   summary       judgment.1

Arredondo   argues    that   the   district   court   erred   by:    (1)   not

remanding the action to state court; (2) denying Arredondo leave to

amend his complaint; (3) granting summary judgment on his wrongful

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     1
       Arredondo’s wife, Aurora Arredondo, is also an appellant in
this action but, for the sake of convenience, will not be referred
to in this opinion.
termination claim when there existed a genuine fact issue; and (4)

applying the wrong legal standard. We hold that the district court

did not err and affirm.

       On March 8, 1987, Sixto Arredondo, an employee of Southwestern

Bell, suffered an injury while riding a bus to a training seminar.

Arredondo received disability benefits under Southwestern Bell’s

Sickness and Accident Disability Benefit Plan, supplemented by

workers’ compensation benefits, until May 20, 1987 when Arredondo

returned to work on light duty status.                         On August 24, 1988,

Arredondo claimed a relapse of the original injury and ceased

working.       Southwestern Bell’s Employee Benefit Committee received

some medical information from Arredondo’s doctor regarding his

injury, but this information indicated that Arredondo was not

totally disabled and could engage in light duties.                    Southwestern

Bell repeatedly requested a second medical opinion, but the benefit

committee      never   received    sufficient       medical      substantiation   of

Arredondo’s inability to work as required by the company’s benefit

plan.

       On June 15, 1989, the Employee Benefit Committee denied

Arredondo disability benefits for the alleged relapse because he

failed    to     comply   with    its   requests         for    additional   medical

information and because the medical information available indicated

that     Arredondo     could     perform       certain    duties.      Arredondo’s

supervisor advised him to return to work, which Arredondo did, but

the supervisor sent him home because he seemed unable to                      work.

                                           2
Arredondo was informed that he could still get a second medical

opinion regarding his injury, but he never did.           Arredondo was

given a final opportunity to return to work, but his lawyer called

to inform the company that his client was suffering from chest

pains and would not be able to return.       After Arredondo failed to

appear for work, Southwestern Bell terminated his employment.

Arredondo was notified of his termination on September 25, 1989,

effective as of February 21, 1989.

     Arredondo filed suit is state court alleging that Southwestern

Bell had wrongfully terminated his employment in retaliation for

filing a workers’ compensation claim in violation of Article 8307c

of the Texas Workers’ Compensation Act.2        Arredondo also alleged

that Southwestern Bell had “breached the agreement” and wrongfully

discharged him “in violation of the contract.”           In addition to

actual and exemplary damages, Arredondo sought reimbursement of

employee benefits which would have accrued, including pension and

retirement benefits.      Southwestern Bell removed the action to

federal   court   based   upon   federal   question   jurisdiction,   and

diversity of citizenship, pursuant to 28 U.S.C. § 1441.

     On appeal, Arredondo contends that his sole cause of action

arose under the Texas Workers’ Compensation Act and, because the

claim was non-removable, the district court erroneously retained

jurisdiction.     Ordinarily, a cause of action arising under state

     2
       Formerly Tex. Rev. Civ. Stat. Ann. art. 8307c § 1 (Vernon
1992); now codified at Tex. Lab. Code Ann. § 451.001 (Vernon 1993).

                                    3
workers’ compensation laws cannot be removed to federal court.                  28

U.S.C.   §   1445(c).         However,    Arredondo’s      complaint      combined

intertwined federal claims with the otherwise non-removable cause

of action, and the cause must either go to state or federal court.

We conclude that the federal district court could determine all

issues contained there.           In his original pleading, Arredondo

asserted a claim against Southwestern Bell for violating the terms

of the “agreement.”         This portion of Arredondo’s petition clearly

refers to the company’s collective bargaining agreement with the

Communications Workers of America, Arredondo’s Union.                   Breach of

contract claims with respect to collective bargaining agreements

are automatically preempted by § 301 of the Labor Management

Relations Act (LMRA), 29 U.S.C. § 185(a).            Parham v. Carrier Corp.,

9 F.3d 383, 390 (5th Cir. 1993).

      Arredondo also sought damages in the form of pension and

retirement benefits for the alleged breach of contract.                   In order

to   calculate   the    amount    of     these    damages,    the   court   would

necessarily have to refer to Southwestern Bell’s employee benefit

plan.    A   claim     is   preempted    by   §   514(a)     of   the   Employment

Retirement Income Security Act (ERISA), 29 U.S.C. § 1144(a), if it

relates to an employee benefit plan.              A claim relates to an ERISA

plan if it has some connection with or reference to such a plan.

Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 139 (1990).                   Where

a court must refer to an ERISA plan to determine retirement

benefits and calculate damages in accordance therewith, the claim

                                         4
relates to an ERISA plan and is preempted.                See Christopher v.

Mobil Oil Corp., 950 F.2d 1209, 1218-20 (5th Cir.), cert. denied,

113 S.Ct. 68 (1992); Cefalu v. B.F. Goodrich Co., 871 F.2d 1290,

1294 (5th Cir. 1989).

     Arredondo contends that the district court erred by denying

him leave to amend his complaint so as to delete any references to

the collective bargaining agreement or the employee benefit plan.

Whether a party should be allowed to amend his pleadings is a

decision left to the sound discretion of the district court and

reviewed for abuse of discretion.           Moody v. FMC Corp., 995 F.2d 63,

65 (5th Cir. 1993).        Arredondo did not seek leave to amend his

complaint until three years after the action had been filed.                    By

that time, discovery had closed, the deadline for dispositive

motions had passed, and summary judgment had been granted.                       In

light of   the    excessive     delay   and    the    potential    prejudice     to

Southwestern Bell, we find that the district court did not abuse

its discretion by denying Arredondo leave to amend.

     Arredondo argues that the district court erred by granting

summary judgment to Southwestern Bell on his wrongful termination

claim.     Arredondo       contends     that     he    presented      sufficient

circumstantial evidence to raise a genuine fact issue as to whether

Southwestern Bell terminated his employment in retaliation for

filing a workers’ compensation claim. In pursuing an article 8307c

claim, the plaintiff has the burden of “establishing a causal nexus

between his      filing   of   a   workers’    compensation       claim   and   his

                                        5
discharge by his employer.”           Parham, 9 F.3d at 386.                Arredondo

failed to    present     evidence    linking      his   filing    of    a    workers’

compensation claim and his termination.

     Arredondo argues that Southwestern Bell’s repeated requests

for medical substantiation constitute “discriminatory and excessive

demands” and are proof of retaliation. Arredondo states that “[i]f

he had not filed the claim, Defendant would not have required the

additional    documentation     and        exhaustive      medical      opinions.”

Arredondo presents no evidence to support this assertion, and the

undisputed evidence shows that medical substantiation is required

by the terms of the employee benefit plan. Arredondo contends that

the requests were excessive.          However, there is no evidence that

these requests were inordinate in light of the benefit plan’s

requirements or the particulars of the situation.                           Arredondo

asserts that other employees were not subjected to the same demands

for medical information, but he fails to show that other employees

in his position, namely employees suffering an alleged relapse

after   fifteen   months,    were     not    required      to    provide      similar

documentation.    Furthermore, Arredondo presents no support for the

contention    that     Southwestern        Bell    only    required         extensive

documentation     from   employees     who    filed     workers’       compensation

claims.      Finally,     Arredondo     claims      that    he    complied       with

Southwestern Bell’s requests for medical substantiation, yet the

record clearly shows that Southwestern Bell never received adequate



                                       6
documentation of a total inability to work as required by the

benefit plan.

     Arredondo asserts that he presented sufficient circumstantial

evidence to survive summary judgment.      We disagree.    Viewing all

evidence in the light most favorable to Arredondo, and making all

reasonable inferences therefrom, there is simply no evidence of a

causal connection between Arredondo’s termination and his filing a

workers’ compensation claim over two years earlier.

     Finally, Arredondo contends that the district court applied

the wrong legal standard in granting Southwestern Bells’ motion for

summary   judgment.   Arredondo   argues   that   the   district   court

erroneously applied an “arbitrary and capricious” standard to his

sole claim of retaliation.   This argument is without merit.         The

district court properly applied an “arbitrary and capricious”

standard in upholding Southwestern Bell’s denial of disability

benefits.   See Duhon v. Texaco, Inc., 15 F.3d 1302, 1305 (5th Cir.

1994)(holding that where a plan administrator is given full and

final authority with respect to claims for employee benefits, final

decisions are reviewed under an abuse of discretion or “arbitrary

and capricious” standard).    This determination, however, had no

relation to Arredondo’s wrongful termination claim.

AFFIRMED.




                                  7